IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40480
                        Conference Calendar



JAVIER RUIZ-AVILES,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:00-CV-374
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Javier Ruiz-Aviles (“Ruiz”), federal inmate # 46217-079,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition, in which he attacked the validity of his conviction.

     Ruiz argues that his claim was properly brought in a

28 U.S.C. § 2241 petition because relief under 28 U.S.C. § 2255

is inadequate as he cannot meet the requirements for filing a

successive § 2255 motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40480
                                -2-

      Ruiz has failed to demonstrate that the district court

erred in concluding that 28 U.S.C. § 2255 relief was not

inadequate.   See Tolliver v. Dobre, 211 F.3d 876, 877

(5th Cir. 2000); see also Reyes-Requena v. United States, 243
F.3d 895, 906 n.34 (5th Cir. 2001).   Therefore, the decision of

the district court is AFFIRMED.